DETAILED ACTION
This is a first action on the merits, in response to the claims received 5/9/2019. Claims 1-18 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 5/8/2020,5/9/2019,10/26/2020,3/8/2021 has been considered by the examiner. An initialed copy is attached herewith.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9,12,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TETSUKA, (USNO.2017/0247078).
 	As for claim 1, TETSUKA discloses and shows in Fig. 4 a bicycle crankarm comprising a main body extending between a rotation axis (X) and a pedal axis of the crankarm (ref’s within bicycle crank assembly), and having a recharging port (ref’s USB) for a battery power supply unit (ref’s battery unit), wherein said recharging port is on a face of the main body of the crankarm (par.[0021,0056,0068]).
As for claim 2, TETSUKA discloses and shows in Fig.1 a plurality of spider legs (within wheels) that extend radially at a pivot end about the rotation axis (X).
 	As for claim 3, TETSUKA discloses and shows in Fig.5 battery power supply unit is supported by the crankarm itself
 	As for claim 4, TETSUKA discloses and shows in Fig.5 battery power supply unit is housed in a cavity inside the crankarm.
 	As for claim 5, TETSUKA discloses and shows in Fig.6 cavity is closed by a cover.
 	As for claim 6, TETSUKA discloses and shows in Fig.6 the recharging port is on the cover
 	As for claim 7, TETSUKA discloses and shows in Fig.6 recharging port is on a proximal face of the main body
 	As for claim 8, TETSUKA discloses and shows in Fig.6 battery power supply unit is supported by another component of a crankset
 	As for claim 9, TETSUKA discloses and shows in Fig.6 battery power supply unit powers at least one electrical/electronic component coupled with the crankarm itself (par.[0021,0056,0068]).
 	As for claim 12, TETSUKA discloses and shows in Fig. 4 bicycle crankset comprising a first crankarm and a second crankarm (ref’s within bicycle crank assemnly), each of said crankarms comprising a main body extending between a rotation axis (X) and a pedal axis, said first crankarm comprising a first recharging port for a battery power supply unit (ref’s battery unit), wherein said first recharging port (ref’s USB) is on a face of the main body of said first crankarm (par.[0021,0056,0068]).
As for claim 17, TETSUKA discloses and shows in Fig.6 battery power supply unit powers at least one electrical/electronic component coupled with components of a transmission of the bicycle other than the crankarm (par.[0021,0056,0068]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TETSUKA.
 	As for claim 16, TETSUKA discloses the claimed invention except for cavity cover is a watertight cover. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device having a cavity cover is a watertight cover for advantages such providing the ability to reduce water damage to the electronics
  Allowable Subject Matter
Claims 10-11,13-15,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
Claim 10: recharging port comprises two electrical contacts for connection with a recharging device comprising two matched contacts which are powered by an external source, wherein the two electrical contacts of the recharging port are of the flush type, and at least one magnet is provided at the recharging port for magnetic matching with a corresponding magnet or metallic element of the recharging device, in combination with the remaining limitations of independent claims 



Claim 14: a battery power supply unit and a second recharging port, on a face of the main body of said second crankarm, said battery power supply unit being connected to said first and said second recharging ports, in combination with the remaining limitations of independent claims.

Claim 15: a first battery power supply unit and a second battery power supply unit, wherein said first and second battery power supply units are supported by said first crankarm and said second crankarm, respectively, said first recharging port being connected to said first and said second battery power supply units, in combination with the remaining limitations of independent claims.

Claim 15: recharging port comprises two electrical contacts for connection with a recharging device comprising two matched contacts, which are powered by an external source, wherein the two electrical contacts of the recharging port are of the flush type, and wherein at least one metallic element is provided at the recharging port for 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/          Primary Examiner, Art Unit 2859